21-30071-hcm Doc#23 Filed 03/02/21 Entered 03/02/21 10:42:54 Main Document Pg 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        EL PASO DIVISION

   IN RE:                                                )
                                                         )
   THE GATEWAY VENTURES, LLC,                            )      Case No. 21-30071-hcm
                                                         )      Chapter 11
               Debtor.                                   )

                                  NOTICE OF APPEARANCE AND
                         REQUEST FOR SERVICE OF NOTICES AND PLEADINGS

               Pursuant to Bankruptcy Rule 9010(b), please take notice that the undersigned firm is

   appearing for ASHISH NAYYAR, RAHIM NOORANI, DEEPESH SHRESTHA, and UMESH

   SHRESTHA, creditors and parties in interest in the above-referenced bankruptcy.

               Pursuant to 11 U.S.C. §1109(b) and Bankruptcy Rules 2002, 3017, and 9007, ASHISH

   NAYYAR, RAHIM NOORANI, DEEPESH SHRESTHA, and UMESH SHRESTHA request to

   receive copies of all notices given or required to be given in this case, and all papers served or

   required to be served in this case, as follows:

                                           Ashish Nayyar, et al.
                                           c/o James M. Feuille
                                              ScottHulse PC
                                              P.O. Box 99123
                                        El Paso, Texas 79999-9123

               Please take further notice that pursuant to Bankruptcy Code §1109(b), the foregoing

   request includes the notice and papers referred to in the rules specified above and also includes,

   without limitation, schedules of assets and liabilities, statement of affairs, notice of any orders,

   proposed orders, conformed copies of orders, applications, complaints, demands, hearings,

   motions, reports, petitions, pleadings or requests, operating reports, disclosure statements, or any

   other documents before the Court in this case, whether formal or informal, written or oral and

   whether transmitted or conveyed by mail, delivery, or otherwise.

   1198386.1
                                                     1
21-30071-hcm Doc#23 Filed 03/02/21 Entered 03/02/21 10:42:54 Main Document Pg 2 of 2




                                                 Respectfully submitted,

                                                 SCOTTHULSE PC
                                                 P. O. Box 99123
                                                 One San Jacinto Plaza, Ste. 1100
                                                 El Paso, Texas 79999-9123
                                                 (915) 533-2493
                                                 (915) 546-8333 (Facsimile)

                                                 By:     _/s/ James M. Feuille    ________
                                                         JAMES M. FEUILLE
                                                         State Bar No. 24082989
                                                         Attorneys for ASHISH NAYYAR, RAHIM
                                                         NOORANI, DEEPESH SHRESTHA, and
                                                         UMESH SHRESTHA

                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 2nd day of March 2021, a true and correct copy of the
   foregoing was served upon the following parties electronically or mailed by regular first class
   mail:

               Jeff Carruth
               Weyeer Kaplan Pulaski & Zuber, P.C.
               25 Greenway Plaza, #2050
               Houston, Texas 77046
               Email: jcarruth@wkpz.com
               Attorney for Debtor


   and to all of the parties listed on the attached Matrix pursuant to B.R. 9013(c)(1)(B).


                                                         __/s/ James M. Feuille___________
                                                         JAMES M. FEUILLE




   1198386.1
                                                     2
